Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: 01/21/21 1of6. PagelD#: 8

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed: COMPLAINT
December 30, 2020 14:59

By: SAMUEL R. SMITH 0076242

Confirmation Nbr. 2146311

KIMBERLY TAYLOR CV 20 942328

vs.
Judge: SHERRIE MIDAY
COSTCO WHOLESALE CORPORATION ET AL.

Pages Fited: 5

Electronically Filed 12/30/2020 14:59 / / CV 20 942328 / Confirmation Nbr. 2146311 / CLUSZ
Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: 01/21/21 2 of 6. PagelD #: 9

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

CIVIL DIVISION '
KIMBERLY TAYLOR
12503 Countryside Dr. CASE NO.
Strongsville, Ohio 44149
JUDGE

Plaintiff,

COMPLAINT FOR NEGLIGENCE
vs.

CostCo Wholesale Corporation (Jury Demand Endorsed Hereon)

999 Lake Dr.

Issaquah, WA 98027

and

CT Corporation System (Statutory .
’ Agent) In C/O of CostCo Wholesale

Corporation

4400 Easton Commons Way,

Suite 125

Columbus, OH 43219

Defendants.

ae ee ie Net et Nee Se Set Meet Senge Sage Sgt Saget Stage Stage eget ege? “eageet See ee” eel Stel? Sepa

COMES NOW Plaintiff, Kimberly Taylor (“Plaintiff'), and for her Complaint for
, Personal injuries and compensatory damages against Defendants, CostCo Wholesale

Corporaton and CT Corporation System (“Defendants”) states as follows:

PARTIES
1. Plaintiff at all times relevant herein was a resident of the City of Strongsville,
Cuyahoga County and the State of Ohio.
2. Defendant CostCo Wholesale Corporation (“Defendant Costco”) at all times

relevant, herein was/is a limited liability company organized under the laws of

Electronically Filed 12/30/2020 14:59 / / CV 20 942328 / Confirmation Nbr. 2146311 / CLJSZ
 

Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: O1/21/21 3 6f6-PagelD--#-19—____——_—_—_——_

ra

the State of Ohio, and licensed to do business in the State of Ohio, and is
. doing business in Cuyahoga County and the State of Ohio.

3. Defendant CT Corporation System (“Defendant CT Corporation”) at all times
relevant herein was/is a member, agent and/or employee of Defendant
CostCo and was acting within the course and scope of said agency and/or
employment and as a result Defendant CostCo is liable for its conduct

pursuant to the doctrine of Respondeat Superior.

COUNT ONE

4. Plaintiff incorporates by reference each and every allegation, averment and
statement set forth in paragraph nos. one (1) through three (3), herein above,
as if fully restated below.

5. On or about July 17, 2020, Plaintiff asserts her and her husband were
customers of Defendant, who has a store located at 16690 Royalton Rd.,
Strongsville, OH 44136, where both were shopping.

6. Plaintiff asserts that as she was leaving out of the above stated store, coming
from the checkout line but still within the store, she slipped and fell on a wet,
spongy food and/or liquid substance.

7. Plaintiff asserts that as a result of the fall, she fell on her left hand, and both
knees.

8. Plaintiff asserts that specifically her right foot came in contact with the foreign

substance and right big toe twisted as a result.

 

Electronically Filed 12/30/2020 14:59 / / CV 20 942326 / ConfirRation Nbr, 2146311 / CLUSZ

 

 
Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: 01/21/21 4 of 6. PagelD #: 11

9. Plaintiff asserts that there were no warning signs in the area prior to where
she slipped and fell.

10.Plaintiff asserts that the accident was caught on video tape and an incident
report was completed.

11.Plaintiff asserts that after receiving initial medical treatment for her injuries,
she was diagnosed with a sprained left thumb, sprained right big toe, a pulled
muscle in her lower back and an overstretched/laxed ligament in her right
knee.

12.As a direct and proximate result of Defendants’ negligence in failing to keep _
the floor clean and clear of foreign debris, Plaintiff sustained personal injuries,
including but not limited to a sprained left thumb, sprained right big toe, a
pulled muscle in her tower back and an overstretched/axed ligament in her
right knee, resulting in pain, both temporary and permanent, and suffering
that resulted in her absence from work, an impairment of her normal, social
and recreational pursuits, including her ability to perform her usual daily
activities all of which she expects to continue into the indefinite future.

13.As a direct and proximate result of Defendants’ negligence, as set forth herein
above, in paragraphs no. six (6) and seven (7), Plaintiff continues to
experience intermittent pain and suffering to the present and has incurred
medical and hospital expenses and she expects that the medical expenses

will continue into the indefinite future.

Electronically Filed 12/30/2020 14:59 / / CV 20 942328 / Confirmation Nbr. 2146311 / CLUSZ

a
Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: 01/21/21 5 of 6. PagelD #: 12

‘

‘14.As a direct and proximate result of Defendants’ negligence, Defendants are
liable to Plaintiff for personal injuries, medical and hospital expenses and lost

wages in an amount greater than $25,000.00.: -

4

WHEREFORE, Plaintiff demands judgment on Count One against Defendants in
an amount greater than $25,000.00, with interest and costs and for any and all other

relief this Honorable Court determines is appropriate and just.

'

Respectfully submitted,

/s/ Samuel R. Smith Il
Samuel R. Smith li (0076242)

+ 1220 W. 6" St., Suite 203
Cleveland, Ohio 44113
(216)225-7972/fax (855) 320-8107
E-mail: srsmithii44118@yahoo.com

Attorney for Plaintiff
Kimberly Taylor

Electronically Filed 12/30/2020 14:59 / / CV 20 942328 / Confirfhation Nbr. 2146311 / CLUSZ
Case: 1:21-cv-00163-SO Doc #: 1-2 Filed: 01/21/21 6 of 6. PagelD #: 13

JURY DEMAND.

Plaintiff hereby demands a trial by jury.

Respectfully submitted,

/s/ Samuel_R.-Smith. Il

Samuel R. Smith II (0076242)

1220 W. 6" St., Suite 203
Cleveland, Ohio 44113

(216) 225-7972/fax (8555) 320-8107
E-mail: srsmithii44118@yahoo.com

Attorney for Plaintiff
Kimberly Taylor

Electronically Filed 12/30/2020 14:59 / / CV 20 942328 / Confirmation Nbr. 2146311 / CLUSZ
